19-36861-cgm   Doc 97   Filed 06/17/20 Entered 06/17/20 10:57:05   Main Document
                                     Pg 1 of 23
19-36861-cgm   Doc 97   Filed 06/17/20 Entered 06/17/20 10:57:05   Main Document
                                     Pg 2 of 23
19-36861-cgm   Doc 97   Filed 06/17/20 Entered 06/17/20 10:57:05   Main Document
                                     Pg 3 of 23
19-36861-cgm   Doc 97   Filed 06/17/20 Entered 06/17/20 10:57:05   Main Document
                                     Pg 4 of 23
19-36861-cgm   Doc 97   Filed 06/17/20 Entered 06/17/20 10:57:05   Main Document
                                     Pg 5 of 23
19-36861-cgm   Doc 97   Filed 06/17/20 Entered 06/17/20 10:57:05   Main Document
                                     Pg 6 of 23
19-36861-cgm   Doc 97   Filed 06/17/20 Entered 06/17/20 10:57:05   Main Document
                                     Pg 7 of 23
19-36861-cgm   Doc 97   Filed 06/17/20 Entered 06/17/20 10:57:05   Main Document
                                     Pg 8 of 23
19-36861-cgm   Doc 97   Filed 06/17/20 Entered 06/17/20 10:57:05   Main Document
                                     Pg 9 of 23
19-36861-cgm   Doc 97   Filed 06/17/20 Entered 06/17/20 10:57:05   Main Document
                                    Pg 10 of 23
19-36861-cgm   Doc 97   Filed 06/17/20 Entered 06/17/20 10:57:05   Main Document
                                    Pg 11 of 23
19-36861-cgm   Doc 97   Filed 06/17/20 Entered 06/17/20 10:57:05   Main Document
                                    Pg 12 of 23
19-36861-cgm   Doc 97   Filed 06/17/20 Entered 06/17/20 10:57:05   Main Document
                                    Pg 13 of 23
19-36861-cgm   Doc 97   Filed 06/17/20 Entered 06/17/20 10:57:05   Main Document
                                    Pg 14 of 23
19-36861-cgm   Doc 97   Filed 06/17/20 Entered 06/17/20 10:57:05   Main Document
                                    Pg 15 of 23
19-36861-cgm   Doc 97   Filed 06/17/20 Entered 06/17/20 10:57:05   Main Document
                                    Pg 16 of 23
19-36861-cgm   Doc 97   Filed 06/17/20 Entered 06/17/20 10:57:05   Main Document
                                    Pg 17 of 23
19-36861-cgm   Doc 97   Filed 06/17/20 Entered 06/17/20 10:57:05   Main Document
                                    Pg 18 of 23
19-36861-cgm   Doc 97   Filed 06/17/20 Entered 06/17/20 10:57:05   Main Document
                                    Pg 19 of 23
19-36861-cgm   Doc 97   Filed 06/17/20 Entered 06/17/20 10:57:05   Main Document
                                    Pg 20 of 23
19-36861-cgm   Doc 97   Filed 06/17/20 Entered 06/17/20 10:57:05   Main Document
                                    Pg 21 of 23
19-36861-cgm   Doc 97   Filed 06/17/20 Entered 06/17/20 10:57:05   Main Document
                                    Pg 22 of 23
19-36861-cgm   Doc 97   Filed 06/17/20 Entered 06/17/20 10:57:05   Main Document
                                    Pg 23 of 23
